DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/25/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites the limitation “wherein the reference correction circuit corrects the overcurrent reference value on the basis of the first detection value, in the case of determining that the difference between the temperature of the switching element and the temperature of the control circuit is equal to or larger than a predetermined value, on the basis of the first detection value and the second detection value”. This appears to mean “wherein the reference correction circuit corrects the overcurrent reference value on the basis of the first detection value, in the case of determining that the difference between the temperature of the switching element and the temperature of the control circuit is equal to or larger than a predetermined value, or on the basis of the first detection value and the second detection value”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-10, 13, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a second circuit board” in line 2 of the claim. There is no “first circuit board” claimed in claim 4 or claim 1 from which it depends. It is unclear if there are two circuit boards or one circuit board.
Claim 5 recites the limitation “the same third circuit board” in line 2 of the claim. There is no “first circuit board” or “second circuit board” claimed in claim 5 or claim 1 from which it depends. It is unclear if there are three circuit boards or one circuit board.
Claim 5 recites the limitation "the same third circuit board" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a second resin case” in lines 1-2 of the claim. There is no “first resin case” claimed in claim 7 or claim 1 from which it depends. It is unclear if there are two resin cases or one resin case.
Claim 8 recites the limitation “the same third resin case” in lines 1-2 of the claim. There is no “first resin case” or “second resin case” claimed in claim 8 or claim 1 from which it depends. It is unclear if there are three resin cases or one resin case.
Claim 8 recites the limitation "the same third resin case" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “the first or third circuit board” in line 4 of the claim,the first or third resin case” in lines 4-5 of the claim, and “the vicinity of the first or third resin case” in line 5. There is no “second circuit board” or “second resin case” claimed in claim 9 or claim 1 from which it depends. It is unclear if there are three circuit boards or two circuit boards and if there are three resin cases or two resin cases.
Claim 9 recites the limitations “the first or third circuit board” in line 4 of the claim,the first or third resin case” in lines 4-5 of the claim, and “the vicinity of the first or third resin case” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations “the second or third circuit board” in line 4 of the claim,the second or third resin case” in lines 4-5 of the claim, and “the vicinity of the second or third resin case” in line 5. There is no “first circuit board” or “first resin case” claimed in claim 10 or claim 1 from which it depends. It is unclear if there are three circuit boards or two circuit boards and if there are three resin cases or two resin cases.
Claim 10 recites the limitations “the second or third circuit board” in line 4 of the claim,the second or third resin case” in lines 4-5 of the claim, and “the vicinity of the second or third resin case” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9-13, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa U.S. Patent Application 2016/0372454 (hereinafter “Minagawa”) and further in view of Lee et al. U.S. Patent Application 2021/0036699 (hereinafter “Lee”).
Regarding claim 1, Minagawa teaches a semiconductor device (refer to fig.12) comprising: a switching element (i.e. IGBTs 101~106)(fig.12); a control circuit (i.e. control ICs 121~126 and temperature detection IC 131)(fig.12) configured to control the switching element (refer to [0016]) and have an overcurrent detection circuit for the switching element (refer to [0013]); a first temperature detector (i.e. temperature detection diode 107)(fig.12) for detecting the temperature of the switching element (implicit); and a second temperature detector (i.e. temperature detection diode 132)(fig.12) for detecting the temperature of the control circuit (implicit), however Minagawa does not teach wherein the control circuit includes a reference correction circuit for correcting an overcurrent reference value of the overcurrent detection circuit on the basis of a first detection value and a second detection value detected by the first temperature detector and the second temperature detector and outputting a corrected overcurrent reference value. However Lee teaches wherein the control circuit includes a reference correction circuit (refer to [0041], [0050], and [0052]) for correcting an overcurrent reference value of the overcurrent detection circuit (refer to [0041], [0050], and [0052]) on the basis of a first detection value and a second detection value detected by the first temperature detector and the second temperature detector (refer to [0041], [0050], and [0052]) and outputting a corrected overcurrent reference value (refer to [0041], [0050], and [0052]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Minagawa to include the correction of Lee to provide the advantage of ensuring correct detection of overcurrent, thereby preventing nuisance trips and damage to the semiconductor device.
Regarding claim 2, Minagawa and Lee teach the semiconductor device according to claim 1, wherein the reference correction circuit corrects the overcurrent reference value on the basis of the first detection value, in the case of determining that the difference between the temperature of the switching element and the temperature of the control circuit is equal to or larger than a predetermined value, on the basis of the first detection value and the second detection value (refer to Lee [0041], [0050], and [0052]).
Regarding claim 9, Minagawa and Lee teach the semiconductor device according to claim 1, wherein the first temperature detector which is provided for the switching element is provided together with the switching element in the same element, or is provided at a position where it can measure the temperature of the switching element, on the first or third circuit board or in the first or third resin case or in the vicinity of the first or third resin case (refer to Minagawa [0015]).
Regarding claim 10, Minagawa and Lee teach the semiconductor device according to claim 1, wherein the second temperature detector which is provided for the control circuit is provided together with the control circuit in the same element, or is provided at a position where it can measure the temperature of the control circuit, on the second or third circuit board or in the second or third resin case or in the vicinity of the second or third resin case (refer to Minagawa [0016] and [0017]).
Regarding claim 11, Minagawa and Lee teach the semiconductor device according to claim 1, wherein an IGBT is used as the switching element (refer to IGBTs 101~106)(fig.12).
Regarding claim 12, Minagawa and Lee teach the semiconductor device according to claim 1, wherein a MOSFET is used as the switching element (refer to Lee [0004]-[0006]).
Regarding claim 13, Minagawa and Lee teach the semiconductor device according to claim 1, wherein the first and second temperature detector are configured to have negative temperature characteristics such as sense voltage detection by using diodes (refer to Minagawa temperature detection diodes 107 and 132)(fig.12).
Regarding claim 20, Minagawa teaches an overcurrent protection method (refer to [0013]) of a semiconductor device (refer to fig.12) comprising: detecting a first detection value (refer to [0014] and [0015]) by a first temperature detector (i.e. temperature detection diode 107)(fig.12) for detecting the temperature of a switching element (i.e. IGBTs 101~106)(fig.12)(refer also to [0014] and [0015]); detecting a second detection value (refer to [0016] and [0017]) by a second temperature detector (i.e. temperature detection diode 132)(fig.12) for detecting the temperature (refer to [0016] and [0017]) of a control circuit (i.e. control ICs 121~126 and temperature detection IC 131)(fig.12) configured to control the switching element (implicit) and have an overcurrent detection circuit for the switching element (refer to [0012]), however Minagawa does not teach correcting an overcurrent reference value of the overcurrent detection circuit on the basis of the first detection value and the second detection value and outputting the corrected overcurrent reference value, by a reference correction circuit provided in the control circuit. However Lee teaches correcting an overcurrent reference value of the overcurrent detection circuit (refer to [0041], [0050], and [0052]) on the basis of the first detection value and the second detection value (refer to [0041], [0050], and [0052]) and outputting the corrected overcurrent reference value (refer to [0041], [0050], and [0052]), by a reference correction circuit (refer to [0041], [0050], and [0052]) provided in the control circuit (refer to [0041], [0050], and [0052]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Minagawa to include the correction of Lee to provide the advantage of ensuring correct detection of overcurrent, thereby preventing nuisance trips and damage to the semiconductor device.
Regarding claim 21, Minagawa and Lee teach the overcurrent protection method of the semiconductor device according to claim 20, wherein the first and second temperature detector are configured to have negative temperature characteristics (refer to Minagawa temperature detection diodes 107 and 132)(fig.12) such as sense voltage detection by using diodes (refer to Minagawa temperature detection diodes 107 and 132)(fig.12), and wherein the reference correction circuit calculates an overcurrent reference correction value by subtracting the second detection value from the first detection value (refer to Lee [0041], [0050], and [0052]), and calculates the corrected overcurrent reference value by subtracting the overcurrent reference correction value from the original overcurrent reference value (refer to Lee [0041], [0050], and [0052]).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa and Lee as applied to claim 1 above, and further in view of Lee et al. U.S. Patent No. 11,183,835 (hereinafter “Lee2”).
Regarding claim 3, Minagawa and Lee teach the semiconductor device according to claim 1, however they do not teach wherein the switching element is mounted on a first circuit board which is formed of an insulating substrate having a predetermined circuit pattern and having electronic components mounted thereon. However Lee2 teaches wherein the switching element is mounted on a first circuit board (refer to col. 5 lines 48-55 and col. 13 lines 28-31) which is formed of an insulating substrate (implicit) having a predetermined circuit pattern and having electronic components mounted thereon (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the device of Minagawa and Lee on the board of Lee2 to provide the advantage of packaging the device.
Regarding claim 4, Minagawa and Lee teach the semiconductor device according to claim 1, however they do not teach wherein the control circuit is mounted on a second circuit board which is formed of an insulating substrate having a predetermined circuit pattern and having electronic components mounted thereon. However Lee2 teaches wherein the control circuit is mounted on a second circuit board (refer to col. 5 lines 48-55 and col. 13 lines 28-31) which is formed of an insulating substrate (implicit) having a predetermined circuit pattern and having electronic components mounted thereon (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the device of Minagawa and Lee on the board of Lee2 to provide the advantage of packaging the device.
Regarding claim 5, Minagawa and Lee teach the semiconductor device according to claim 1, however they do not teach wherein the switching element and the control circuit are mounted on the same third circuit board which is formed of an insulating substrate having a predetermined circuit pattern and having electronic components mounted thereon. However Lee2 teaches wherein the switching element and the control circuit are mounted on the same third circuit board (refer to col. 5 lines 48-55 and col. 13 lines 28-31) which is formed of an insulating substrate (implicit) having a predetermined circuit pattern and having electronic components mounted thereon (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the device of Minagawa and Lee on the board of Lee2 to provide the advantage of packaging the device.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa and Lee as applied to claim 1 above, and further in view of Ishii et al. U.S. Patent Application 2003/0173579 (hereinafter “Ishii”).
Regarding claim 6, Minagawa and Lee teach the semiconductor device according to claim 1, however they do not teach wherein a first resin case is formed so as to cover the switching element. However Ishii teaches wherein a first resin case is formed so as to cover the switching element (refer to resin 11 and IGBT device 1)(fig.21)(refer also to [0011]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Minagawa and Lee to include the resin case of Ishii to provide the advantage of protecting the circuit elements, the switching element, and the control circuit from the elements, thereby extending the lifetime of the device.
Regarding claim 7, Minagawa and Lee teach the semiconductor device according to claim 1, however they do not teach wherein a second resin case is formed so as to cover the control circuit. However Ishii teaches wherein a second resin case is formed so as to cover the control circuit (refer to resin 11 and CB)(fig.21)(refer also to [0011]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Minagawa and Lee to include the resin case of Ishii to provide the advantage of protecting the circuit elements, the switching element, and the control circuit from the elements, thereby extending the lifetime of the device.
Regarding claim 8, Minagawa and Lee teach the semiconductor device according to claim 1, however they do not teach wherein the same third resin case is formed so as to cover the switching element and the control circuit. However Ishii teaches wherein the same third resin case is formed so as to cover the switching element and the control circuit (refer to resin 11, CB, and IGBT device 1)(fig.21)(refer also to [0011]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Minagawa and Lee to include the resin case of Ishii to provide the advantage of protecting the circuit elements, the switching element, and the control circuit from the elements, thereby extending the lifetime of the device.
Claim(s) 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa and Lee as applied to claims 1 and 20 above, and further in view of Muellmaier International Patent Document WO 2020/104281 A1 (hereinafter “Muellmaier”).
Regarding claim 14, Minagawa and Lee teach the semiconductor device according to claim 1, however they do not teach wherein the first and second temperature detector are configured to have positive temperature characteristics. However Muellmaier teaches wherein the first and second temperature detector are configured to have positive temperature characteristics (refer to [0064]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the negative temperature sensors of Minagawa and Lee with the positive temperature sensors of Muellmaier to provide the advantage of enabling sensing of temperature over a wider temperature range.
Regarding claim 22, Minagawa and Lee teach the overcurrent protection method of the semiconductor device according to claim 20, wherein the reference correction circuit calculates an overcurrent reference correction value by subtracting the first detection value from the second detection value (refer to Lee [0041], [0050], and [0052]), and calculates the corrected overcurrent reference value by subtracting the overcurrent reference correction value from the original overcurrent reference value (refer to Lee [0041], [0050], and [0052]), however they do not teach wherein the first and second temperature detector are configured to have positive temperature characteristics. However Muellmaier teaches wherein the first and second temperature detector are configured to have positive temperature characteristics (refer to [0064]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the negative temperature sensors of Minagawa and Lee with the positive temperature sensors of Muellmaier to provide the advantage of enabling sensing of temperature over a wider temperature range.
Claim(s) 15, 16, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa and Lee as applied to claim 1 above, and further in view of Hiyama U.S. Patent Application 2008/0198526 (hereinafter “Hiyama”).
Regarding claim 15, Minagawa and Lee the semiconductor device according to claim 1, however they do not teach wherein the reference correction circuit includes a digitizing circuit for performing digitization on an input value in a plurality of stages according to the magnitude of the input value and outputting the digitized value. However Hiyama teaches wherein the reference correction circuit includes a digitizing circuit (i.e. A/D conversion circuit 32)(fig.7) for performing digitization on an input value (implicit) in a plurality of stages (implicit)(A/D converters work in a plurality of stages) according to the magnitude of the input value (implicit)(this is how A/D converters work) and outputting the digitized value (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Minagawa and Lee to include the digitization of Hiyama to provide the advantage of putting the values in a form that can be used by digital circuitry such as a microprocessor.
Regarding claim 16, Minagawa, Lee, and Hiyama teach the semiconductor device according to claim 15, wherein the output side of the digitizing circuit is connected to the first detection value input side of the reference correction circuit (implicit)(refer to Hiyama fig.7).
Regarding claim 19, Minagawa and Lee teach the semiconductor device according to claim 1, wherein inputs of the overcurrent detection circuit includes a current detection value based on the current flowing in the switching element (refer to Minagawa OC)(fig.12) and a corrected overcurrent reference value (refer to Lee [0041], [0050], and [0052]), however they do not teach wherein the overcurrent detection circuit is configured to have a comparing function and a function of outputting a signal based on the result of comparison. However Hiyama teaches wherein the overcurrent detection circuit is configured to have a comparing function and a function of outputting a signal based on the result of comparison (refer to comparator 22)(fig.7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Minagawa and Lee to include the comparing function of Hiyama to provide the advantage of using a common, inexpensive, and simple means of determining an overcurrent.
Regarding claim 23, Minagawa and Lee teach the overcurrent protection method of the semiconductor device according to claim 20, however they do not teach wherein the reference correction circuit includes a digitizing circuit for performing digitization on an input value in a plurality of stages according to the magnitude of the input value, and wherein the digitizing circuit is configured to digitize any one of the first detection value, the second detection value, and the corrected overcurrent reference value, or two or more of them. However Hiyama teaches wherein the reference correction circuit includes a digitizing circuit (i.e. A/D conversion circuit 32)(fig.7) for performing digitization on an input value (implicit) in a plurality of stages (implicit)(A/D converters work in a plurality of stages) according to the magnitude of the input value (implicit)(this is how A/D converters work) and wherein the digitizing circuit is configured to digitize any one of the first detection value, the second detection value, and the corrected overcurrent reference value, or two or more of them (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Minagawa and Lee to include the digitization of Hiyama to provide the advantage of putting the values in a form that can be used by digital circuitry such as a microprocessor.
Regarding claim 24, Minagawa and Lee teach the overcurrent protection method of the semiconductor device according to claim 20, however they do not teach wherein the method further comprises detecting an occurrence of the overcurrent by comparing a current detection value based on the current flowing in the switching element with the overcurrent reference value, wherein in the detecting, when the current detection value exceeds the overcurrent reference value, occurrence of the overcurrent is detected. However Hiyama teaches wherein the method further comprises detecting an occurrence of the overcurrent by comparing a current detection value based on the current flowing in the switching element with the overcurrent reference value (refer to comparator 22)(fig.7), wherein in the detecting, when the current detection value exceeds the overcurrent reference value, occurrence of the overcurrent is detected (implicit)(refer to comparator 22)(fig.7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Minagawa and Lee to include the comparing of Hiyama to provide the advantage of using a common, inexpensive, and simple means of determining an overcurrent.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 17 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 17, especially wherein the output side of the digitizing circuit is connected to the second detection value input side of the reference correction circuit.	Claim 18 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 18, especially wherein the input side of the digitizing circuit is connected to the output side of the reference correction circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839